Citation Nr: 1445652	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-47 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder (diagnosed).

2.  Entitlement to service connection for a back disorder (undiagnosed illness).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from October 2004 to October 2008.  His service included a tour of duty in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.  The case was previously before the Board in July 2013 at which time the issue on appeal was remanded for additional development; namely, to request outstanding treatment records and afford the Veteran a VA examination.  There has been substantial compliance with the Board's July 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the Virtual VA electronic filing system reveals pertinent documents (CAPRI records) which have been reviewed and considered in the adjudication of this matter.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed back disorder attributable to service.

2. The Veteran does not have a diagnosed back disorder that is proximately due to or the result of a service-connected disability.  

3.  The appellant has an undiagnosed illness manifest by back pain.




CONCLUSIONS OF LAW

1.  A back disability, diagnosed as minimal disc degeneration L5-S1, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A back disability, diagnosed as minimal disc degeneration L5-S1, is not proximately due to, the result of, or aggravated by, a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  An undiagnosed illness manifest by back pain was incurred in service.  38 U.S.C.A. § 1117 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue being decided herein was readjudicated in an August 2013 supplemental statement of the case. 

VA has fulfilled its duty to assist with respect to the issue being decided herein.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate this claim, including requesting information from the appellant regarding pertinent medical treatment he may have received and obtaining such records, and affording him VA examinations during the appeal period.  In this regard, the Veteran was afforded pertinent VA examinations in September 2008 and July 2013.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  Also, the Veteran was afforded the opportunity to request a Board hearing, but declined such a hearing.

Hence, VA has fulfilled its duty to notify and assist the appellant, and adjudication at this juncture of the issue decided below, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

A medical report from Black Hills Orthopedics and Spine Center in October 2007, which was during the period of the Veteran's active duty service, shows that he reported for a follow up for an ankle injury and was noted to be improving.  He also reported some other joint problems that included his back.  X-ray and physical findings at that time did not include the back.

An August 2008 service treatment record contains the Veteran's notation that he suffered from back pain on while on active duty, but did not seek medical care for it.  An August 2008 voluntary separation physical examination report assessed him as having recurrent low back pain with increased activity.  The pain was noted to be of two to three years in duration with no injury or trauma.  It was also noted that the pain improved with over-the-counter medication.  

In September 2008, while still on active duty status, the Veteran underwent a VA examination for low back pain.  He described the pain as being muscular in origin and intermittent with remissions.  He said the pain occurred with prolonged sitting or riding in a vehicle.  He denied any specific injury to his back and said he felt it was due to wearing heavy gear in Iraq for five to six months.  He denied specific treatment for his back in service or presently, other than moving around.  The location of the pain was described in the L5-S1 area and in the surrounding muscles.  Lumbar x-rays revealed very mild scoliosis which may be positional.  The examiner concluded that there were no objective findings to warrant a diagnosis of the Veteran's lumbar spine.  He said he gave no opinion with respect to the back since there was no current diagnosed disability.

In August 2009, the RO received statements from the Veteran's family and friends that included a statement from his mother attesting to his complaints after service of back pain and overall joint discomfort.

VA outpatient records include a February 2011 record noting that the Veteran had been in a motor vehicle accident a couple of days earlier, but has refused medical care.  

The Veteran testified before a Decision Review Office in March 2011 that he sought medical treatment in service for low back pain and that x-rays were taken.  He said he was told it was just muscle soreness.  He said he immediately sought treatment for his back pain after service at the Huntington VA medical center and was told the same thing.  He said he was given 100 milligrams (mg) of ibuprofen at that time for his back pain.  He said the doctor told him his back pain could be from all the packs and weight he carried in service.  He said because nothing had been found on x-ray he was told to just deal with it.  He added that he had not actually been diagnosed with any kind of medical condition for his back.

The Veteran reported on an April 2011 statement that he started experiencing back problems after his (inservice) ankle injuries.  He said the military doctors told him that he changed the way he walked due to the ankle injuries which put added stress on his other joints and back.  He said that due to this and the extra weight that he carried during his 12 to 14 hour shifts contributed to his problems and were related to his service-connected injuries.

A June 2011 VA emergency room nursing record shows that the Veteran's chief complaint was pain in the left lower back of three days duration.  He said he worked at a large home improvement store and could have over extended himself at work.  He similarly complained of left-sided left lumbar back pain in August 2011.  The August 2011 record notes that the Veteran worked at a large home improvement store lifting lumbar and contains an assessment of backache, left paravertebral area.  

In December 2011, the Veteran was seen at a VA medical facility complaining of worsening chronic back pain.  He said he thought he may have a pinched nerve.  Lumbar spine x-rays taken at that time revealed very minimal levoscoliosis possibly positional with no significant degenerative changes and no change since earlier x-rays in September 2008.  The Veteran was assessed as having low back pain, mechanical, lumbar spine x-ray negative.

A January 2012 VA outpatient record notes that the Veteran had radiating low back pain since June 2011.  Lumbar spine x-rays in January 2012 revealed no acute bony injury.  Magnetic resonance imaging (MRI) in January 2012 revealed mild disc degeneration and desiccation at L5-S1 with a minimal disc bulge.  There was no spinal stenosis or neural foramen narrow.  The MRI report notes that the Veteran had a six month history of back pain.  He was diagnosed on a February 2012 record as having chronic low back pain with exacerbation of symptoms.  

A March 2012 VA record notes that the Veteran had back pain problems, residual pain from two broken legs (service connected).  

At a VA examination for his back in July 2013, the Veteran said that he started having lower back pain about the time he got home from Iraq.  He described the pain as left lower back pain.  He explained that the gear he had to wear performing his regular duties as a military policeman caused his back to hurt.  He said that standing too long caused pain in his left lower back which was relieved by lying flat on his back.  He also reported that after service he worked about six months in retail, but had to quit because the lifting hurt his back.  The examiner found no objective evidence that warranted a specific diagnosis other than minimal disc disease noted on his MRI (dated in January 2012) of the lumbar spine at L5-S1.  He opined that this finding would likely be asymptomatic and related to the natural aging process.  

The examiner further stated that the location of the Veteran's back pain suggested it was muscular in origin and that injury causing muscular pain resolves in the majority of patients over a period of 6-8 weeks.  He noted that the history of the Veteran's intermittent back pain based on his records and by own confirmation shows that his last bout was caused by or related to a lifting incident at work.  He also noted that there was a three year gap in time (from September 2008 to January 2012) with no documented back complaints.  He opined that based on the Veteran's history his complaints of back pain in service had likely resolved.  He added that based on a lack of a finding and complaints of a leg length difference or shifting of weight to one extremity, the Veteran's mild scoliosis was likely a condition that was present in his adolescence and was not caused by or related to his service connected lower extremity joint conditions.  He concluded by opining that the Veteran's complaints of low back pain were less likely as not caused by or related or aggravated by his service connected lower extremity joint conditions.  

III.  Law and Analysis

Back Disorder (diagnosed)

As an initial matter, the Board notes that the Veteran does not claim that his current back disorder is related to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004; 38 C.F.R. § 3.303(a); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101. 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

As the Veteran's claim for service connection for the present disability was filed after October 2006, the current version of 38 C.F.R. § 3.310 is for consideration. See 38 C.F.R. § 3.310 (2013).  With that said, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

In the instant case, the Veteran denied having a back injury in service at a September 2008 VA examination, but reported having back pain which he attributed to carrying heavy gear in Iraq.  He said that the pain was muscular in origin.  

In Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit vacated Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), noting that the question of whether pain alone may constitute a disability was "interesting, indeed perplexing," but declined to address it.  Rather, as the Federal Circuit explained, in order for a veteran to qualify for entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131 pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  Id.  In other words, it is not the precise diagnosis that is important in addressing whether service connection is warranted, but whether any current disability is due to a disease or injury in service.  

Accordingly, the preponderance of the medical evidence is against service connection in this case.  In this regard, there is the September 2008 VA examiner's conclusion that the Veteran did not have a diagnosed (disease or injury) back disability.  This is despite the Veteran's complaints of back pain and x-ray findings of very mild scoliosis thought to possibly be positional.  There is also the July 2013 VA examiner who explained that the majority of injury causing muscular pain resolves over a period of 6-8 weeks and noted this was most likely the case with the Veteran due to the intermittent nature of his back pain.  He remarked that there was approximately a three year gap in time, from Sept. 2008 to January 2012, in which there was no documented complaints of back pain.  While that gap appears to be closer to two and a half years (from September 2008 to June 2011), the absence of complaints of or documented symptoms of back pain for that period interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  The examiner added that the based on his review of the Veteran's records and confirmation by the Veteran, his last bout of back pain was caused by or related to lifting at work.  The examiner concluded by opining that the Veteran's back pain as of February 2012 was a new complaint and was less likely as not a continuing complaint from his military service.  Thus, as the weight of evidence shows that the Veteran does not have a back disability since service or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) is not established.

In addition to back pain, the Veteran was found to have minimal degenerative disc disease at L5-S1 by MRI in January 2012.  As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between this postservice diagnosis and service, the weight of evidence is against the claim.  In this regard, the VA examiner in July 2013, after reviewing the Veteran's claims file and examining him, opined that the diagnosed minimal disc degeneration at L5-S1 was likely asymptomatic and related to the natural aging process.  There is no medical opinion on file contrary to this opinion.  Also, in light of the fact that this diagnosis was rendered years after service, the law as it applies to presumptive disabilities, including arthritis, is not applicable.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

As far as secondary service connection under 38 C.F.R. § 3.310, that is, whether the Veteran has a back disability proximately due to, the result of, or aggravated by a service-connected disability, namely his service-connected residuals of right and left ankle fractures, this was addressed by the July 2013 VA examiner who negated a causal connection.  In this regard, the examiner noted that his examination of the Veteran's gait, stance and function of his joints of the lower extremities did not suggest any limp or favoring of any joints of the lower extremities.  In terms of his mild scoliosis found on x-ray, the examiner stated that it was likely a condition present in adolescence due to the absence of a significant actual leg length difference or functional leg difference (such as caused by shifting of weight to one side).  Thus, he opined that the scoliosis was less likely as not aggravated by his service connected lower extremity conditions.  He concluded by opining that the Veteran's low back complaints were less likely as not caused by or related or aggravated by his service connected lower extremity joint conditions.  There is no medical opinion on file contrary to this opinion.  With this said, there is a March 2012 VA outpatient record that notes that the Veteran had back pain problems as residual pain from two broken legs in service; however, this appears to be a historical notation based on the Veteran's report as opposed to a medical opinion rendered based on a review of the Veteran's actual medical history.  Thus, it is given little probative weight.  

As to the Veteran's statements and that of his mother asserting that he has a back disability manifested by back pain that is related to service and/or a service connected disability, they are competent to testify to his symptoms as reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran and his family were competent to opine as to the etiology of his back pain, the specific and reasoned opinion of the trained professional in July 2013 negating a nexus between a postservice back disability and service and/or a service connected disability outweighs the Veteran's general lay assertion of a nexus. 

Thus, based on the lack of probative evidence linking the Veteran's back disability, diagnosed as minimal disc degeneration at L5-S1, to service or to a service disability; namely, service connected residuals of ankle disabilities, the Board can find no basis upon which to award service connection for such disability, as a crucial element of service connection has not been shown.  Shedden, 381 F. 3d at 1167; Wallin, 11 Vet. App. at 512.  As the preponderance of the evidence is against the claim, the benefit of the doubt does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107(b).

Back Disorder (undiagnosed illness)

Although service connection has been denied for the minimal disc disease and scoliosis, we are left with an unmistakable impression that the appellant has back pain and that such disability is not due to a clinical underlying cause.  He has had the disability of sufficient length of time as to qualify as chronic under 38 U.S.C.A. § 1117.  In addition, it is clear that the known clinical entities (scoliosis and minimal lumbar disc disease) are not the cause of his complaints.  Rather, he has disability, muscular back pain, that cannot be attributed to a recognized clinical entity.  We find the holding of the Federal Circuit in Joyner v. McDonald, - F. 3d. - Federal Circuit, September 12, 2014, to be controlling and service connection is thus warranted.


ORDER

Service connection for a back disorder (diagnosed) is denied.

Service connection for an undiagnosed illness manifest by low back muscle pain is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


